Citation Nr: 0919454	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  03-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.

2.	Entitlement to service connection for cancer of the 
larynx, to include as due to asbestos exposure or secondary 
to service-connected perforated right tympanic membrane.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to April 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
emphysema and cancer of the larynx.  

When this matter was initially before the Board in March 
2006, the Board denied service connection for emphysema and 
cancer of the larynx.  The Veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a November 2007 order, the Court 
granted the parties' joint motion for remand, partially 
vacating the Board's March 2006 decision and remanding the 
case for compliance with the terms of the joint motion.  

In August 2008, the Board remanded the claim for further 
development.  


FINDINGS OF FACT

1.	Although the Veteran was likely exposed to asbestos during 
service, the competent medical evidence of record shows that 
his respiratory disability was not sustained in, aggravated 
by, or otherwise related to his period of active duty to 
include asbestos exposure.

2.	The competent medical evidence of record shows that the 
Veteran does not currently have cancer of the larynx or any 
residuals thereof. 



CONCLUSIONS OF LAW

1.	A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1103, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.304, 3.309 (2008).

2.	Cancer of the larynx was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1103, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.300, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in October 2000 and February 
2001 that discussed the criteria necessary to substantiate 
the Veteran's claims.  VA made all efforts to notify and to 
assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because he had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The Veteran asserts that he is entitled to service connection 
because he was exposed to asbestos while serving in the U.S. 
Navy and subsequently developed respiratory disorders and 
cancer of the larynx.  He alternatively argues that his 
cancer of the larynx was caused by his service-connected 
perforated right tympanic membrane.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as organic diseases of the nervous system, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).   

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre-service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

Service personnel records show that the Veteran had more than 
11 months of sea or foreign service.  His discharge was 
affected on board the USS Kearsarge.  Hence, the Board 
acknowledges that the Veteran was likely exposed to asbestos 
during service.  However, mere exposure to a potentially 
harmful agent is insufficient to be eligible for VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
causal connection between the current disability and the 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).


A.	Respiratory Disorder

The Veteran's service medical records are silent for 
treatment for or a diagnosis of a respiratory disorder.  
Chest x-rays conducted in April and October of 1957 were 
negative.  After some increase in marking in the right lower 
lobe was noted on an April 1958 x-ray, the Veteran was 
referred to a specialist to rule out chronic lung disease.  
Yet, on physical examination in December 1958, the Veteran's 
chest was clear and no diagnosis was provided. 

The Veteran complained of shortness of breath on his April 
1959 separation report of medical history.   However, no 
respiratory defects or diagnoses were noted during two 
separation medical examinations conducted in April 1959.  The 
Veteran's April 1959 chest x-ray was negative.

Post-service medical records establish that the Veteran has 
been diagnosed with two respiratory disorders.  VA outpatient 
treatment records show that he was diagnosed with a mild 
obstructive ventilatory defect in June 1997.  A May 1998 VA 
treatment record reveals a diagnosis of chronic obstructive 
pulmonary disease (COPD).  

The Veteran underwent a VA respiratory system examination in 
October 2008.  He reported having a persistent cough and 
dyspnea on mild exertion.  A chest x-ray revealed COPD and 
cardiomegaly.  Based on his review of the claims file and 
examination of the Veteran, the examiner opined that the 
Veteran's COPD was caused by more than 50 years of smoking 
and was not "caused by or a result of service."  The 
examiner supported his opinion by noting that COPD is an 
obstructive disorder while Asbestosis is a restrictive 
disorder.  He also stated that no evidence of Asbestosis was 
found.  

After a thorough review of the record, the Board finds that 
service connection for a respiratory disability is not 
warranted.  In order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247 (1999).  Here, the competent medical evidence of 
record establishes that the Veteran's COPD was caused by 
years of smoking, not asbestos exposure or any other incident 
of service.  

In this regard, the Board notes that the law precludes 
service connection for disease or injury shown to be related 
to smoking.  See 38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2008).

The Board acknowledges the Veteran's assertions regarding the 
cause of his COPD.  However, as a layperson without the 
appropriate medical training and expertise, he is simply not 
competent to render a probative opinion on a medical matter.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about current symptoms and what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). 
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, providing a relationship between asbestos 
exposure and COPD are medical issues beyond the expertise of 
a layperson.  Thus, the Board finds that the Veteran's lay 
assertions are not competent or sufficient to support the 
claim for service connection.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the 
evidence it is against the claim and the benefit of the doubt 
doctrine is not for application.   See 38 U.S.C.A. § 5107 
(West 2002).  Therefore, service connection for a respiratory 
disorder must be denied.

B.	Cancer of the Larynx

Service medical records are silent for treatment for or a 
diagnosis of cancer of the larynx.  Although a June 1958 
treatment note shows that the Veteran complained of throat 
pain and loss of his voice, his condition improved after bed 
rest, aspirin, and gargling.  His mouth and throat were 
listed as normal on his April 1959 separation examination.

VA outpatient treatment records show that the Veteran was 
diagnosed with cancer of the larynx in 2000.  He subsequently 
underwent surgery and radiation therapy to remove the cancer.  
 
The Veteran underwent a VA examination in January 2009.  He 
reported that he completed radiation therapy for a squamous 
cell carcinoma of the glottic larynx in June 2000.  He stated 
that he has been doing well with no recurrences since 2000.

On examination with a flexible fiberoptic laryngoscopy, no 
masses or lesions were noted in the nasal cavity, 
nasopharynx, oropharynx, hypopharynx, or larynx.  Post 
radiation changes were noted in the glottic larynx but no 
distinct masses or areas of leukoplakia were noted.  The 
Veteran was diagnosed with squamous cell carcinoma of the 
glottic larynx, status post primary radiation therapy 
completed nine years ago.  The examiner noted that there was 
no evidence of recurrence of disease.  

Based on his review of the claims file and examination of the 
Veteran, the examiner opined that the Veteran's cancer of the 
larynx was most likely caused by more than 50 years of 
smoking and alcohol consumption.  He supported his opinion by 
noting that asbestos exposure is not a risk factor for 
laryngeal cancer.  He stated that laryngeal cancer is the 
most common cancer of the upper aerodigestive tract and the 
incidence of laryngeal tumors is closely correlated with 
smoking.  He averred that individuals who use both tobacco 
and alcohol increase the risk of developing laryngeal cancer.  

After a thorough review of the evidence, the Board finds that 
service connection for cancer of the larynx is not warranted.  
The competent medical evidence shows that the Veteran's 
cancer was caused by smoking and alcohol consumption.  The 
record does not contain competent medical evidence to suggest 
that his cancer was caused by asbestos exposure or his 
service-connected perforated right tympanic membrane.  
Further, as noted above, the law precludes service connection 
for disease or injury shown to be related to smoking.  See 
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2008).

The Board recognizes the Veteran's contentions that he should 
be service connected for cancer of the larynx.  As a 
layperson, however, he is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis of medical 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experiences.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a disability.

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim and service 
connection for cancer of the larynx must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disability, to include 
as due to asbestos exposure, is denied.

Service connection for cancer of the larynx, to include as 
due to asbestos exposure or secondary to service-connected 
perforated right tympanic membrane, is denied.



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


